UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1404


JULIETTE N. FINNEY,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cv-00109-TDS-JLW)


Submitted:   November 20, 2014            Decided:   December 5, 2014


Before THACKER and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason L. Wilson, FOLEY & WILSON PLLC, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Marcelo N. Illarmo, Special Assistant United States Attorney,
Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juliette N. Finney appeals the district court’s order

adopting the magistrate judge’s recommendation and upholding the

Commissioner’s     denial    of     Finney’s    applications      for   disability

insurance benefits and supplemental security income.                      We have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm.       Finney      v.     Colvin,     No.     1:11-cv-00109-TDS-JLW

(M.D.N.C.   Feb.    25,     2014).      We     dispense    with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                         2